DETAILED ACTION
Applicants' arguments and claim amendments filed November 5, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected Group III without traverse on 7/16/2019. Claims 1-17 are withdrawn and claims 19-26 and 28-32 and 34-45 are pending and under examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 41 and 45 are objected to because of the following informalities: “a membrane film sized and shaped to cover nail of the individual” in lines 3-4 of claim 41. Examiner recommends inserting “the” before nail to specify that the nail referred to is that introduced in line 1 of the claim.  



Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-26, 28-32, 34-40, 42 and 45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, claim 24 recites a membrane film having a nail shape having an active ingredient intermingled with the adhesive. 
Claim 42 requires a membrane film wherein “the adhesive layer consists of a plurality of beads spaced apart by a plurality of gaps wherein the active ingredient is interspersed with the plurality of beads.”
Claim 45 recites an apparatus comprising an membrane film sized and shaped to overly the nail of the individual and having a first surface including an adhesive and an active ingredient is intermingled with the adhesive wherein the adhesive is configured 
Examiner is unable to locate support in the Application as originally filed for amended claims 24, 42 and 45 which now require a membrane film comprising interspersed or intermingled ingredients.  Thus, it appears these claims contain new matter. Claims 19-23, 25-26, 28-32, 34-40, depend from a claim containing new matter. 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 19-23, 41, 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2010/0101593).
 Lee teaches a sheet having elasticity or flexibility to be adhered to and cover the surface of a fingernail or toenail and a moisturizing agent or nutrient applied to at least one side of the sheet [0009] to provide moisture and nutrition to a damaged nail [0002]. 
Given that the sheet is taught to be adhered to the nail, a skilled artisan would have found it prima facie obvious to include an adhesive on the sheet in order to adhere it to the nail. The active ingredient is not defined by the instant specification, but is interpreted to include the moisturizing agent or nutrient of Lee. The sheet of Lee appears to be capable of receiving a decorative treatment as well as act a barrier between a decorative treatment and the nail. With regard to claims 19-23, the moisturizing agent or nutrient would disperse into the nail of the individual after a predetermined amount of time from application to the nail (claim 19), which may be immediate (claim 21). It would have been prima facie obvious to choose a moisturizing agent or nutrient which strengthens the nail given Lee teaches a goal or alleviating damage to the nail [0002]. 

Claims 19-26, 28-32, 34-45 stand rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2010/0101593) in view of in Kovarik (U.S.P. 8,584,685) . 
Lee teaches a nail covering sheet for protecting a nail which is adhered to the nail using a moisturizing agent or nutrient applied to the sheet (see entire document, specifically [0009]). The adhesive may be applied as a zig-zag or wave when viewed from the side [0011]. Lee teaches that the sheet contains small air holes [0012][0028].
Kovarik teaches a nail polish remover method comprising placing a layer of acetone beads and adhesive on the fingernail of a user (See entire document, e.g. claim 17). Other agents may be included in the microencapsulated beads (Col. 8). 
It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to encapsulate adhesive into beads in an amount sufficient to provide the desired adhesion to the fingernail. Where the beads include acetone, adhesive, and moisturizing agent or nutrient, the ingredients are considered to be both intermingled and interspersed. The recitation “configured to receive a decorative treatment thereon” is considered met by any smooth top surface.   


Obviousness Remarks 
	Applicants argue that they have amended the claims to require a membrane film rather than an adhesive sheet. The membrane film includes a first side with an adhesive that is intended to engage the nail. The adhesive includes an active ingredient intermingled therewith the membrane film and configured to be disposed on the nail. Applicants take the position that none of the cited references teach this arrangement.


Applicants previously argued that they have conducted extensive scientific testing of the claimed subject matter resulting in unexpected results and significant improvement over prior art systems (citing declaration of Monica Ladd-Kimbrough). 
	Examiner disagreed. The invention described in the declaration includes features which are not included in the pending claims such as “gel-like adhesive nail shaped tab” (p.2) and “active ingredient which acts as a buffer” (p.2). The declarant states that damage to the nail is essentially eliminated using the claimed product and that scientific testing determined the product will change the industry, but no scientific data appears to be present in the declaration or specification. Further, the declaration does not specify the details of the product tested. Thus, Examiner is unable to conduct an analysis of the alleged secondary considerations. Examiner notes that secondary considerations must be based on objective evidence. Here, Applicants have provided insufficient data and details of the testing performed to meet their burden under MPEP 716. Accordingly, the declaration does not overcome the pending obviousness rejection. 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-26, 28-32, 34-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/164,746 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a skilled artisan following the claims of the reference application would have found it obvious to pick from the claimed components and arrive at the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Double Patenting Remarks 
Applicants state that the double patenting rejection will be addressed prior to issuance of the subject patent Application. 
Given no specific arguments are presented, the rejection is maintained. 



Conclusion
No claims are currently allowed.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612